Citation Nr: 0919828	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-34 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
deviated nasal septum.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disability exhibited by low back and left side pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a lung disability, 
claimed as secondary to asbestos exposure.

5.  Entitlement to service connection for obstructive sleep 
apnea, also claimed as secondary to deviated nasal septum.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 2004 and February 2005 
rating decisions by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for bilateral hearing loss, 
obstructive sleep apnea and a lung disability, claimed as 
secondary to asbestos.  The RO declined to reopen the issues 
of entitlement to service connection for a disability 
exhibited by low back and left side pain and a deviated nasal 
septum.

A videoconference hearing on this matter was held before the 
undersigned Veterans Law Judge sitting in Washington, DC, on 
July 10, 2008.  A copy of the hearing transcript has been 
reviewed and has been associated with the file.  

The issues of entitlement to service connection for 
disability exhibited by low back and left side pain and 
bilateral hearing loss are addressed in the Remand section of 
this decision.  These issues are remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  Service connection for a deviated nasal septum was denied 
by a September 1981 rating decision.  The Veteran did not 
appeal this decision within one year of being notified.

2.  Evidence submitted since September 1981 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim for service connection for a deviated nasal septum. 

3.  Service connection for a disability exhibited by low back 
and left side pain was denied by a May 1996 rating decision.  
The Veteran did not appeal this decision within one year of 
being notified.

4.  Evidence submitted since May 1996 bears directly on the 
specific matter under consideration and raises a reasonable 
possibility of substantiating the claim for service 
connection of disability exhibited by low back and left side 
pain. 

5.  A clear preponderance of the evidence is against a 
finding that the Veteran has a lung disability, claimed as 
secondary to asbestos, related to his active service.  

6.  A clear preponderance of the evidence is against a 
finding that the Veteran has obstructive sleep apnea syndrome 
related to his active service.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision that denied service 
connection for a deviated nasal septum is final.  38 U.S.C.A. 
§ 4005 (c) (West 1976); 38 C.F.R. §§ 3.160, 19.118 19.153 
(1981); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2008).  

2.  The evidence submitted for the record since the September 
1981 rating decision is not new and material to the Veteran's 
claim of entitlement to service connection for a deviated 
nasal septum; therefore, the application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The May 1996 rating decision that denied service 
connection for a disability exhibited by low back and left 
side pain is final.  38 U.S.C.A. § 7105 (c) (West 1991); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (1995), currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

4.  The evidence submitted for the record since the May 1996 
rating decision is new and material, and the application to 
reopen the claim of entitlement to service connection for a 
disability exhibited by low back and left side pain is 
granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  A lung disability, including one due to asbestos 
exposure, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

6.  Obstructive sleep apnea syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In addition, where the appellant files a claim to reopen a 
previously denied service connection issue, the appellant 
must be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this regard, correspondence dated May 2004, December 2004 
and May 2006, notified the Veteran of the information and 
evidence that was required to substantiate his claims under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (b) (2008).  These correspondence also notified the 
Veteran of information and evidence necessary to reopen his 
previously denied claim for service connection for deviated 
nasal septum and a disability exhibited by low back and left 
side pain, and informed him of the standard by which "new and 
material evidence" is determined, as well as the elements of 
the underlying service connection claim.  The May and 
December 2004 letters reminded the Veteran that the reason 
for the original denial of his claims for service connection 
for deviated nasal septum, was that the evidence showed his 
condition pre-existed service, and the reason for the denial 
of his claim for a disability exhibited by low back and left 
side pain was that no disability was noted in service.  The 
notices delineated which information VA would seek to provide 
and which information that he was expected to provide.  The 
Veteran has received adequate notice under Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In relation to his claims for service connection, the Veteran 
received notice regarding the process by which an initial 
disability rating or effective date is established in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The May 2006 notice was delivered after the initial denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the November 2006 statement of 
the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran was not provided an examination in any of his 
claims for service connection.  VA does not have a duty to 
provide the Veteran a VA examination if the claim is not 
reopened.  See 38 U.S.C. § 5103A (f) (West 2002); 38 C.F.R. § 
3.159 (c) (4) (C) (iii) (2008).  As discussed above, the AOJ 
complied with VA's notification requirements and informed the 
Veteran of the information and evidence needed to 
substantiate his new and material evidence claims.  Since no 
new and material evidence was received referable to a 
deviated nasal septum and a disability exhibited by low back 
and left side pain, an examination is not required. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the Veteran.  The duty to assist has 
been fulfilled.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

New and Material Evidence for a Deviated Nasal Septum

By rating decision of September 1981, the Veteran's claim for 
service connection for a deviated nasal septum was denied.  
The Veteran first sought to reopen his claim in May 2004.  By 
rating decision in September 2004, the claim to reopen was 
denied.  Next, the Veteran sought to reopen his claim in 
October 2004, and by rating decision of February 2005, the 
denial was confirmed and continued.  The Veteran filed his 
notice of disagreement in July 2005.  Since the appellate 
period for the September 2004 rating decision had not 
expired, the Veteran filed a timely notice of disagreement in 
relation to that rating decision.  Therefore, the last final 
rating decision is the September 1981 decision.  

The RO denied the Veteran's claim for entitlement to service 
connection for a deviated nasal septum, as service treatment 
records showed the condition pre-existed service, and that 
his in-service treatment was remedial in nature.  Service 
treatment records showed two nasal surgeries due to the 
Veteran's re-fracturing his nasal bones.  Post-service VA 
examination in September 1981 showed moderate deviation of 
the nasal septum to the left with some airway obstruction.  
At the time of the denial, the claims folder contained the 
Veteran's service treatment records from November 1976 to 
February 1981, VA outpatient clinic records from April 1981 
to August 1985, and a VA examination from September 1981.  
The Veteran did not appeal the denial; therefore, it is 
final.  38 U.S.C.A. § 4005 (c) (West 1976); 38 C.F.R. 
§§ 3.160, 19.118 19.153 (1981), currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since September 1981, the Veteran submitted VA outpatient 
treatment records from January 1995 to June 2008, and private 
chiropractic treatment records from January 1996 to April 
2006.  These treatment records are new, but not material.  
While the VA outpatient clinic records shows evidence of 
nasal congestion, no treatment or diagnosis for a deviated 
nasal septum is noted.  The private chiropractic treatment 
records reflect treatment for back, neck and shoulder 
symptoms.  These records do not show treatment for a deviated 
nasal septum or a nexus to service.  

The Veteran testified that he broke his nose prior to service 
and the deviation was repaired in-service.  His service 
treatment records confirm the Veteran fractured his nose in 
1973 prior to service.  He injured his nose again fighting 
three days after rhinoplasty, and eventually had surgical 
repair in service for a left nasal obstruction.    In October 
1977, following another incident the Veteran had an 
additional surgery for deviated nasal septum.  In September 
1979, the Veteran reported re-injuring his nose wrestling.  
At that time the physician's impression was chronic rhinitis.  

The Veteran submitted no evidence that his deviated nasal 
septum either had its onset in service or was aggravated 
during active duty.  As previously stated, the VA outpatient 
treatment records do not show any treatment pertaining to a 
deviated nasal septum.  In sum, the new evidence included in 
the claims folder since the prior final decision does not 
bear directly and substantially upon the specific matter 
under consideration.  It is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. §3.156 (2008).  

New and Material Evidence for a
Disability Exhibited by Low Back and Left Side Pain

The Veteran also previously filed a claim for entitlement to 
service connection for a disability exhibited by low back and 
left side pain, claimed as fractured back and pain in his 
left side.  By rating decision in May 1996, the claim was 
denied.  It was reported that his service treatment records 
showed one examination for low back pain, and a diagnosis for 
lumbosacral strain.  In June 1978 records revealed treatment 
for a mass on the left side of the Veteran's ribcage.  The 
impression was that it was a bruise since x-rays were normal.  
At the time of the denial, the claims folder contained the 
Veteran's service treatment records from November 1976 to 
February 1981, and VA outpatient clinic records from April 
1981 to August 1995, and a VA examination from September 
1981.  While records dated in 1995 reflect a lumbosacral 
strain, there was no competent evidence linking current 
disability to service.  The Veteran did not appeal the 
denial; therefore, it is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1995), currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

As previously stated, a claim to reopen requires new and 
material evidence.  See 38 C.F.R. § 3.156(a) (2008).  In 
seeking to reopen his claim in May 2004 and October 2004, the 
Veteran submitted VA outpatient treatment records from 
October 1999 to January 2005, and private chiropractic 
treatment records from January 1996 to October 2004.  Also of 
record since May 1996, are VA outpatient treatment records 
through June 2008, and private chiropractic records through 
April 2006.  Also in support of his claim to reopen, the 
Veteran submitted a private medical opinion at his July 2008 
hearing.  The private opinion of July 2008 states that the 
time the Veteran spent in the Navy more than likely 
aggravated his broken back.  The chiropractor also opined 
that the Veteran's rib and lumbar spine pain is related to 
the injuries incurred in-service.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of disability 
exhibited by back and left side pain has been linked to 
service.  The Board finds, therefore, that the additional 
evidence received since the prior final denial of service 
connection raises a reasonable possibility of substantiating 
this issue.  See 38 C.F.R. § 3.156(a) (2008).  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for disability exhibited by back and left side 
pain.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

Service Connection for a Lung Disability

The Veteran asserts that he has a lung disability that could 
possibly be due to  exposure to asbestos in service.  
Specifically, the Veteran contends that he has a spot on his 
lungs that was not previously present, and there was asbestos 
aboard his ship in the Navy.  Service connection requires 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability.  See 38 C.F.R. § 3.303 
(2008). 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4- 
00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 
1, Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
As to occupational exposure, exposure to asbestos has been 
shown in insulation and shipyard workers, and others.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran. 
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

VA records confirm that the Veteran served aboard the USS 
Sterett.  However, the Veteran has not been diagnosed with 
asbestosis or other related disease.  At the onset, service 
connection requires that there be a current disability 
demonstrated by the record.  38 C.F.R. § 3.303.  A radiograph 
of the chest in January 1998 showed a small linear density in 
the left lower lobe indicative of parenchymal scarring.  The 
Veteran's lungs were well aerated and clear.  No active 
infiltrate or pleural effusion was seen.  No active disease 
was evident.  

The Veteran has received periodic chest x-rays through May 
2003.  Each revealed no acute pulmonary or pleural disease.  
The Veteran's service treatment records were also reviewed.  
Following a June 1978 examination, chest x-rays were 
obtained.  The lungs and the pleura were clear.  The Veteran 
had no chest abnormalities.  

The Board declines to obtain a medical nexus opinion to 
determine the etiology of the spot on the Veteran's lung.  
The Veteran has received yearly x-rays for over 5 years, and 
each revealed no changes or evidence of a disease or 
disability, to include disability due to exposure to 
asbestos.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A.§ 5103A(a)(2).  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In the 
absence of an underlying pathology, service connection may 
not be granted.  See Sanchez-Benitz v. West, 13 Vet. App. 
282, 285 (1999).   

In sum, there is no current credible diagnosis of a lung 
disability of record.  In the absence of a current clinical 
diagnosis, service connection must be denied. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply. 
Service connection for a lung disability, claimed as 
secondary to asbestos is not warranted. 

Secondary Service Connection for Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep 
apnea, which he contends is secondary to his deviated nasal 
septum.  Secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the 
Veteran's deviated nasal septum is not a service-connected 
disability, secondary service connection cannot be granted.  

The Board also considered whether direct service connection 
is warranted.  Service connection requires medical evidence 
of a current disability; medical or lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence linking the current disease or injury and 
the current disability. See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, supra. 

In June 2003 the Veteran underwent a sleep study at the VA 
Medical Center in Tennessee.  As a result, he was diagnosed 
with sleep apnea.  Thus, there is evidence of a current 
disability.  

Service treatment records are negative for complaints, 
treatment, or diagnosis of obstructive sleep apnea syndrome.  
The earliest evidence of sleep apnea is in November 2002, 
when the Veteran's spouse reported during a VA outpatient 
clinic visit that the Veteran would snore and stop breathing 
for long time.  However a clinical diagnosis was not 
confirmed by sleep study until June 2003, or 22 years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
See Maxson v. Gober, supra.  No competent medical opinions 
associating obstructive sleep apnea to service has been 
received.  

The Board recognizes the Veteran's contentions that he should 
be service connected for obstructive sleep apnea as secondary 
to his deviated nasal septum.  He is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. 
App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has obstructive sleep apnea that is 
causally related to service.  Thus the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for obstructive sleep apnea is denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a deviated 
nasal septum, the appeal is denied.

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a disability 
exhibited by low back and left side pain, to this extent, the 
appeal is allowed.

Service connection for a lung disability, claimed as 
secondary to asbestos is denied.

Service connection for obstructive sleep apnea is denied.




REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
disability exhibited by low back and left side pain, the 
Board must now consider the issue on a de novo basis.  

The veteran has not been accorded a VA orthopedic examination 
during the current appeal to determine the etiology of any 
disability exhibited by low back and left side pain.  

The Veteran is also seeking service connection for bilateral 
hearing loss, which he contends is the result of noise 
exposure from working in a boiler room during his military 
service in the Navy.  Post-service noise exposure includes 
the Veteran's position as a chiller operator.  The Veteran 
also reported working as a boiler mechanic, and his hobby of 
drag racing was noted in this VA treatment record of January 
2002.  The Veteran testified that noise exposure was 
negligible in his position as a boiler mechanic.  (See 
hearing transcript, page 14).  

In support of his claim, the Veteran submitted a June 2008 
report by a VA audiologist, noting that the Veteran's first 
recorded OSHA examination was dated in November 1993.  The 
audiologist reported since that time the Veteran exhibits a 
standard threshold shift (12.5 dB) in hearing in the left 
ear.  The VA audiologist stated that it is at least likely as 
not that the Veteran's hearing loss is related to service, 
since he reported not wearing hearing protection while 
working in the boiler room.  However, the VA audiologist 
stated he could not provide a medical opinion without review 
of the claims folder or service treatment records. 

The veteran has not been accorded a VA audiologic examination 
during the current appeal to determine the etiology of his 
bilateral hearing loss .  

Accordingly, the case is REMANDED for the following action:


1.  The veteran should be scheduled for 
a VA audiological examination to 
determine the nature, extent, and 
etiology of any hearing loss disability 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any hearing loss disability found, 
the examiner should be requested to 
indicate whether there is a 50 percent 
probability or greater that clinical 
onset began in service or is otherwise 
related to active service.  In 
answering this question, the examiner 
should address the service and 
post-service medical records, and 
specifically the June 2008 report by 
the VA audiologist.  Complete rationale 
should be given for all opinions 
reached.  

2.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any disability exhibited by 
low back and left side pain.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any disability exhibited by low 
back and left side pain diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  In answering this 
question, the examiner should address 
the service and post-service medical 
records, and specifically the July 2008 
report by the private chiropractor.  
Complete rationale should be given for 
all opinions reached.  

3.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claims of service connection for 
disability exhibited by low back and 
left side pain  and bilateral hearing 
loss.  If any decision remains adverse 
to the veteran, he and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  

______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


